COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                     ORDER ON REHEARING

Appellate case name:     In the Interest of A.M.P., a Child

Appellate case number:   01-20-00323-CV

Trial court case number: 2019-29177

Trial court:             309th District Court of Harris County, Texas

Date motion filed:       October 13, 2020

Party filing motion:     Appellant

       Appellant, Jasmine Pilkington, has filed a motion for rehearing. We grant appellant’s
request for rehearing, withdraw our September 29, 2020 opinion and judgment, and reinstate this
case on the Court’s active docket.
       Appellant’s brief is due 30 days from the date of this order. See TEX. R. APP. P.
38.6(a).
       It is so ORDERED.

Judge’s signature: __________/s/ Julie Countiss________________
                             Acting for the Court

Panel consists of Justices Kelly, Goodman, and Countiss.


Date: November 17, 2020